Patrella v County of Suffolk (2017 NY Slip Op 07133)





Patrella v County of Suffolk


2017 NY Slip Op 07133


Decided on October 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-07597
 (Index No. 21791/12)

[*1]Marlene Patrella, appellant, 
vCounty of Suffolk, et al., respondents.


Joseph C. Stroble, Sayville, NY, for appellant.
Dennis M. Brown, County Attorney, Hauppauge, NY (Diana T. Bishop of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for negligence, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Rouse, J.), dated May 11, 2015, which denied her motion for leave to amend the complaint and, in effect, granted that branch of the defendants' cross motion which was pursuant to CPLR 3211(a) to dismiss the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action in 2012, alleging, in essence, that various officers and officials in the Suffolk County Police Department committed misconduct against her in 2006 and 2011. The misconduct alleged to have occurred in 2006 involved the defendants' conduct toward the plaintiff when she sought a criminal investigation into conduct by third parties. The misconduct alleged to have occurred in 2011 involved the defendants' conduct toward the plaintiff when she again sought criminal investigation into the 2006 conduct by third parties and when she filed administrative complaints regarding the way she was treated with respect to the requests she made for an investigation.
The Supreme Court properly determined that the causes of action grounded upon alleged misconduct which occurred in 2006 through October 10, 2011, were time-barred (see General Municipal Law §§ 50-e[1][a]; 50-i[1][a]). The causes of action grounded on allegations of misconduct which occurred after October 10, 2011, were not time-barred. Nonetheless, the plaintiff failed to state a cause of action based on such alleged misconduct (see generally CPLR 3211[a][7]; Graven v Children's Home R.T.F., Inc., 152 AD3d 1152, 1155), and the proposed amendments to the complaint were patently devoid of merit (see Silverman v Potruch & Daab, LLC, 142 AD3d 660). Accordingly, the court correctly, in effect, granted that branch of the defendants' cross motion which was to dismiss the complaint and denied the plaintiff's motion for leave to amend the complaint.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court